Third District Court of Appeal
                               State of Florida

                           Opinion filed May 31, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1543
                          Lower Tribunal No. 14-6119
                             ________________


                                Jorge Salinas,
                                    Appellant,

                                        vs.

                       Martin Mobarak, etc., et al.,
                                    Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

     Beasley, Demos & Brown, LLC, and Joseph W. Beasley and Jennifer Perez
Alonso, for appellant.

      Shapiro, Blasi, Wasserman & Hermann, P.A., and Jeffrey A. Sarrow (Boca
Raton), for appellee Martin Mobarak.

Before LAGOA, SCALES and LUCK, JJ.

     PER CURIAM.
      Appellant, plaintiff below, Jorge Salinas appeals the trial court’s involuntary

dismissal of Salinas’s claims. We affirm because the evidence adduced at trial by

Salinas failed to establish any of the causes of action Salinas asserted against

Appellee, defendant below, Martin Mobarak. Kopel vs. Kopel, 117 So. 3d 1147,

1152 (Fla. 3d DCA 2013), rev’d on other grounds, No. SC13-992 (Fla. Jan. 26,

2017) (explaining that, to establish unjust enrichment claim, evidence of plaintiff

conferring direct benefit upon defendant required); Beers vs. Beers, 724 So. 2d
109, 116-17 (Fla. 5th DCA 1998) (stating that imposition of constructive trust

requires evidence of fiduciary relationship or evidence that defendant took

unconscionable advantage of plaintiff); Edd Helms Elec. Contracting, Inc. v.

Barnett Bank of S. Fla., N.A., 531 So. 2d 238, 238 (Fla. 3d DCA 1988) (holding

that equitable lien unavailable when contract remedies are adequate).

      Affirmed.




                                         2